     Case 18-00781-SMT                   Doc 4 Filed 12/10/18 Entered 12/10/18 12:40:41                                    Desc Notice
                                             of Deadline for Filing Page 1 of 2
NTCRDO7 (12/15)




In Re: Upper Cuts Gentleman's                                                                                   Case No.: 18−00781−SMT
Grooming Place, LLC                                                                                                           Chapter: 11
                                       United States Bankruptcy Court for the
                                                District of Columbia
                                       E. Barrett Prettyman U. S. Courthouse
                                         333 Constitution Ave, NW #1225
                                              Washington, DC 20001
                                                   (202) 354−3280
                                              www.dcb.uscourts.gov
                                  ORDER TO FILE REQUIRED DOCUMENTS
                         ======================================================

   The following documents required by the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure have
not yet been filed:

      Schedules A/B−J (Official Form 106 for               Statement of Your Financial Affairs (Official Form 107 for
      individuals or 206 for non−individuals)1             individuals or 207 for non−individuals)
      Copies of All Payment Advices or Other               Chapter 7 Statement of Your Current Monthly Income
      Evidences of Payment/Statement That No
                                  2                        (Form 122A−1 for Ch−7 or 122B for Ch−11)
      Evidence of Payment Exists
      Statement of Intention For Individuals (Official
      Form 108)(if the debtor's schedules reflect
      debts secured by property of the estate)
    With the exception of the Statement of Intention For Individuals (Official Form 108),3 the missing documents
indicated above must be filed by 12/21/2018 to comply with the Federal Rules of Bankruptcy Procedure. Failure to
file the missing documents within fourteen (14) days of the petition date may result in dismissal of this case. It
is

   ORDERED that, unless the debtor obtains an extension of time, the debtor must file the foregoing documents by
12/21/2018.4

Copies to: Debtor(s); Attorney for the Debtor(s) (if any).
______________________________
1 All Official Forms are available at http://www.uscourts.gov/bkforms/bankruptcy_forms.html. If schedules D or E/F are filed after the
mailing matrix and list of creditors are filed, the debtor(s) must file either an amended mailing matrix and list of creditors or a certification
that no changes have been made to the mailing matrix. Finally, the debtor(s) must pay a $31.00 fee if the schedules require the filing of an
amended mailing matrix and list of creditors to add or delete a creditor.
2 A debtor who has received no payment advices or other evidence of payment from an employer within the sixty (60) days preceding the
filing of the petition may satisfy the requirements of § 521(a)(1)(B)(iv) by filing a statement to that effect on the court's docket.
3 A debtor with consumer debts secured by property of the estate must "file with the clerk a statement of his intention with respect to the
retention or surrender of such property and, if applicable, specifying that such property is claimed as exempt, that the debtor intends to
redeem such property, or that the debtor intends to reaffirm debts secured by such property . . . ." 11 U.S.C. § 521(a)(2)(A). The statement of
intention must be filed by the earlier of (1) thirty (30) days after the petition date, or (2) the meeting of creditors required by 11 U.S.C. §
341, although the court may set a different deadline for good cause. If a debtor fails to file a statement of intention in a timely manner, the
automatic stay provided by 11 U.S.C. § 362 will terminate "with respect to personal property of the estate or of the debtor securing in whole
or in part a claim, or subject to an unexpired lease, and such personal property shall no longer be property of the estate . . . ." 11 U.S.C. §
362(h).
4Pursuant to a motion requesting an extension for cause the court may grant an extension of time under F.R. Bankr. P. 9006. The court
generally looks with disfavor on motions to extend the deadline to file the required documents to a date after the meeting of creditors.
                                                                                                            For the Court:
                                                                                                            Angela D. Caesar
Dated: 12/10/18
                                                                                                            By:
                                                                                                            sw
Case 18-00781-SMT   Doc 4 Filed 12/10/18 Entered 12/10/18 12:40:41   Desc Notice
                        of Deadline for Filing Page 2 of 2
